         Case 1:20-cr-00188-JSR Document 94 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                    20-CR-00188 (JSR)
             -against-

HAMID AKHAVAN,

                    Defendant.


   NOTICE OF FILING OF SUPPLEMENTAL LETTER RE: BOND REVOCATION
                              HEARING

             PLEASE TAKE NOTICE that the attached is a supplemental letter to Hon. Jed R.

Rakoff from Christopher Tayback dated September 2, 2020 re: Bond Revocation Hearing.

DATED:      September 2, 2020

                                              QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP




                                              By:



                                              865 South Figueroa Street, 10th Floor
                                              Los Angeles, California 90017-2543
                                              (213) 443-3000
                                              Attorneys for Defendant,
                                              Hamid Akhavan
